PERRITT FUNDS, INC. THIRD AMENDMENT TO THE DISTRIBUTION AGREEMENT THIS THIRD AMENDMENT dated as of the 9th day of January, 2014 to the Distribution Agreement (the “Agreement”), dated as of December 1, 2005, as amended March 23, 2006 and February 28, 2013, is entered into by and among PERRITT FUNDS, INC., a Maryland corporation, (the “Company”), and QUASAR DISTRIBUTORS, LLC, a Delaware limited liability company (the “Distributor”). RECITALS WHEREAS, the parties have entered into the Agreement; and WHEREAS, the parties desire to amend the Agreement to add a fund; and WHEREAS, Section 11, paragraph B of the Agreement allows for its amendment by a written instrument executed by the parties. NOW, THEREFORE, the parties agree as follows: Amended Exhibit A of the Agreement is superseded and replaced with Amended Exhibit A. Except to the extent supplemented hereby, the Agreement shall remain in full force and effect. IN WITNESS WHEREOF, the parties hereto have caused this Third Amendment to be executed by a duly authorized officer on one or more counterparts as of the date and year first written above. PERRITT FUNDS, INC. QUASAR DISTRIBUTORS, LLC By: /s/ Mark Buh By: /s/ James R. Schoenike Name: Mark Buh Name: James R. Schoenike Title: CFO
